DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2021 has been entered.
 
Response to Amendment
As a result of the amendment to the claims, the rejection of claims 8-18 under 35 U.S.C. 112b as presented in the previous Office Action has been withdrawn.
Those rejections not presented in this Office Action have been withdrawn.  Claims 8-9, 15, 17-18 are currently pending and rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 15, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation, “wherein the first edges and the second edges of the steam releasing seal part are closer to the first part of the outer seal and the perforated line respectively”  (see page 2 of claim 8, lines 3-5).  The limitation, “the first edges” and “the second edges” lacks proper antecedent basis as the claim only previously recites “a first edge” and “a second edge.”  For the purpose of examination, the claim limitation has been construed to mean that “the first edge and the second edge of the steam releasing seal part are closer to the first part of the outer seal and the perforated line, respectively.”
Claims 9, 15, 17 and 18 are rejected based on their dependence to claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 8, 9, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utz (US 20110179754) in view of Kanzaki (US 20070071855) Abeygunawardena (US 20160207689), Shimizu (JP 2000159276) Ogima (JP2008-024362 - see machine translation already of record) and Mita (US 20090035424) and in further view of Miyajima (JP 2010179966).
Regarding claim 8, Utz teaches a steam-releasing flat pouch (see at least, figure 2 and 7; paragraph 27-40).
Regarding the limitations of, “comprising; a first rectangular sheet and a second rectangular sheet having the same size of the first rectangular sheet, each of the first rectangular sheet and the second rectangular sheet has a first edge, a second edge, which is opposite to the first edge, a third edge, which is adjacent to the first edge and the second edge, and a fourth edge, which is opposite to the third edge, the first edge, the second edge, the third edge and the fourth edge of the first rectangular sheet are sealed respectively with the first edge, the second edge, the third edge and the fourth edge of the second rectangular sheet to form a first part, a second part, a third part and a fourth part of an outer seal of the pouch”, Utz teaches these limitations since in figure 7, Utz shows a rectangular pouch with a peripheral seal (17) where there are first, second, third and fourth edges of the rectangular pouch that have seals. 
Utz also teaches that the edges of the first and second rectangular sheet surround a non-edge portion of the respective sheet, a space between the non-edge portions of the first rectangular sheet and the second rectangular sheet is an inner volume of the pouch (see figure 7).
Utz teaches a third and fourth part of the outer seal including a notch (see figure 2, where the notches can be seen on the side walls of the seal) such that a tip of the notch is located on an imaginary straight line.  
Utz does not specifically teach a perforation line that extends from the third to the fourth part of the outer seal perpendicular to said third and fourth part of the outer seal.
However, Kanzaki further teaches that together with the tear notches, there can be a perforation line that extends from the third to the fourth part of the outer seal perpendicular to said third and fourth part, for the purpose of facilitating opening of the pouch (see paragraph 86; figure 5 for instance).  The perforation line is seen to separate the inner volume into a first and second portion.  The tip of each notch is seen to be located on an imaginary straight line extending the perforated line. As Utz already teaches notches, to modify Utz and to include a perforation line as taught by Kanzaki, which extends from a notch on one side seal to the other notch on an opposing side seal would have been obvious to one having ordinary skill in the art, for the purpose of facilitating removal of the top portion of the pouch.
Utz also teaches a steam releasing seal part (see figure 2, item 12”) joining the first rectangular sheet and the second rectangular sheet (see figure 15; paragraph 16, 17 ).  Utz further teaches a steam discharge part (figure 2, item 11; figure 15) formed in the steam releasing seal part and configured to not allow the storage space to communicate with the outside when the steam releasing seal part is not peeled apart, and to allow the storage space to communicate with the outside when the steam releasing seal part is peeled apart (see figures 15; where the cut or hole is also used to release steam to the exterior of the pouch; see also, the abstract).  As Utz teaches that the cut (i.e. discharge part) 11 is surrounded by the steam releasing seal part (12”), the discharge part 11 is also seen to be configured to not allow the storage space to communicate with the outside when the seal part is not peeled apart and to allow communication when the peeled part is peeled apart.
Utz further teaches the steam releasing seal parts where tearing of the first portion of the pouch would remove the steam releasing seal part (see figure 2 - the tear notch compared to the steam releasing seal and steam discharge part being above the notch).   Therefore, in view of Kanzaki, the combination suggests that Utz’s steam releasing seal part would have been positioned in the first portion of the inner volume between the first part of the outer seal and the perforated line.  
Utz also suggests a triangular shaped steam releasing seal part (Figure 2, item 12’’), which also completely surrounds a steam discharge part (see figure 2, 11) and where the particular positioning of the steam releasing seal part is not limiting (paragraph 19, 86, 87).  Kanzaki further teaches on paragraph 84 that the steam releasing seal part can have various shapes, such as trapezoids, quadrangles (which encompass rectangles), or triangles.  
Claim 8 differs from Utz in view of Kanzaki in specifically reciting, “a dimension of the steam releasing seal part parallel to the first part of the outer seal and the perforated line is smaller at a first edge of the steam releasing seal part than a second edge of the steam releasing seal part, wherein the first edges and the second edges of the steam releasing seal part are closer to the first part of the outer seal and the perforated line respectively.”
However, Abeygunawardena teaches a steam releasing seal (see figure 1 and 3, item 38, 38A, 38B) where the seal peels apart to vent steam (see paragraph 28-29) and where the steam releasing seal has a trapezoid like shape.  Abeygunawardena further teaches that a dimension of the steam releasing seal part within the interior of the pouch and at a second end of the steam releasing seal part (see figure 3A, item 38A) has a greater dimension than an edge of the steam releasing seal part closest to the edge (figure 3A, item 38B; see paragraph 28) for the purpose of providing the requisite buildup of steam pressure in the package prior to venting (see paragraph 29).  Additionally, Shimizu teaches a steam venting seal where a dimension of the seal at a second edge that is parallel to the outer seal and closer to the interior of the pouch (see figure 2, item 5 closer to the interior) has a greater dimension than a dimension of the seal at a first edge (see figure 2, item 4a) that is closer to the pouch seal 4 (see figure 2, item 3, 5).  Shimizu teaches that the seal section 5 is seen to delaminate due to an increase in pressure within the interior of the pouch (see figure 2 where the portion of the seal 5 closest to the interior of the package has a greater width than the portion of the seal 5 that is near seal 4; See also figures 3 and 4, and where seal 5 has been removed anteriorly and posteriorly to the steam discharge part 3).  Shimizu teaches that this type of sealing allows for easy peeling off to expose the ventilation hole (see paragraph 24 and 25). Shimizu also teaches that this type of venting configuration can prevent the contents from leaking (paragraph 7) and that the specific shape and location of the steam releasing seal part (5) is not limiting (paragraph 27).  Ogima also teaches that a steam discharge part can be a rectangular slit (see figure 19b, item 45s - the vertical slit) that is surrounded by a steam releasing seal part (see figure 3, item 50, 51) and where a dimension of the steam releasing seal at a first edge (figure 3, item 52) that is closer to the pouch outer seal (figure 3, item 56) has a smaller dimension than a second edge (figure 3, item 50) of the steam releasing seal that is closer to the interior of the pouch and where the shape and size of the slit can be determined based on factors such as the heat seal strength, the time until steam is desired to be vented and the type of contents, to name a few (see paragraph 61, lines 823-825 of the machine translation).  Additionally, Mita teaches that the steam releasing seal can have a triangular shape (see paragraph 220; figure 16) where a first edge of the steam releasing seal has a smaller dimension than a second edge that is closer to the interior (see figure 16c).  Abeygunawarenda and Shimizu, Ogima and Mita all teach that the steam releasing seal part, which surrounds a steam discharge part, can have a smaller dimension at a first edge that is closer to the first part of the outer seal compared to a second edge of the steam releasing seal part that is thus farther away from the first part of the outer seal for the purpose of controlling the steam pressure within the pouch prior to delamination of the seal for venting.
Utz already teaches a triangular shaped steam releasing seal part (figure 2, item 12”) as does Kanzaki (see paragraph 84); and Utz also teaches that the valve positioning is not seen to be limiting (paragraph 19, 86, 87).  
To thus modify the Utz/Kanzaki combination, which already teaches a triangle steam releasing seal part that surrounds a steam discharge part, and to provide a triangle steam releasing seal part having a second edge dimension that is greater than a dimension of a first edge of the steam releasing seal and where the second edge is farther from the outer seal, would thus have been obvious to one having ordinary skill in the art, for the purpose of controlling generation of steam and the point at which the steam is to be vented.  That is, in view of Abeygunawarenda, Shimizu and Ogima already teaching that the steam pressure that can open the seal first opens a larger edge that is farther away from the outer seal prior to a smaller edge of the steam releasing part that is closer to the outer seal, to thus modify the Utz/Kanzaki combination which already teaches a triangle shaped steam releasing seal, and to position the triangle shaped steam releasing seal part such that the smallest dimension of the triangular shaped steam releasing seal part is closer to the outer edge seal compared to a largest dimension of the triangular shaped steam releasing seal part would have been obvious to one having ordinary skill in the art, for the purpose of achieving the requisite steam buildup prior to peeling and release of steam pressure.
Regarding the limitation of, “wherein the steam discharge part is a rectangle having a dimension of 3 mm in a direction perpendicular to the first part of the outer seal and a dimension of 1mm in a direction parallel to the first part of the outer seal” it is noted that Utz already teaches that the steam discharge part surrounded by a steam release seal part, can have a rectangular shape with a length direction perpendicular to the first part of the outer seal and a width dimension parallel to the first part of the outer seal (figure 2, item 11).   
Claim 8 differs in the dimensions of the discharge part being 3mm in a perpendicular direction and 1mm in a parallel direction to the first part of the outer seal.  
While not specific as to the claimed dimensions Ogima already teaches that it has been known in the art to control the size of the discharge part, commensurate with the amount of steam to be released and the type of product within the pouch (paragraph 61).  Miyajima teaches that it has been known for slits used for releasing steam (see figure 3a, 3b, item 9) to have a width of 1mm (see paragraph 17, lines 233-234) and a length of 3mm (paragraph 17, line 219-220).  Miyajima teaches that such a slit can have a length that is perpendicular to a first part of an outer seal and a width dimension that is parallel to the first part of an outer seal.   In view of Utz already teaching that the slit can be positioned such that its length is perpendicular to the first part of the outer seal, and a width that is parallel to the first part of the outer seal, to thus modify the combination and use known dimensions for the slit would have been obvious to one having ordinary skill in the art, for the known purpose of achieving the requisite venting of steam.
Regarding claim 9, the combination as applied to claim 8 teaches wherein each of the third part and the fourth part includes a notch such that a tip of the notch is located on the imaginary straight line extending the perforated line (see Utz figure 2 and Kanzaki figure 1, item 5).
Regarding claim 15, Utz teaches comprising contents in the inner volume, the contents is configured to be heated and to produce steam when heated (see at least, paragraph 4, 18).
Regarding claim 17, Utz teaches that the first and second sheets can be a laminate (see paragraph 90), of multiple thermoplastic type materials with an innermost, intermediate and outermost layer (see paragraph 90, PETP-ALOx/OPA/PP; figure 13; paragraph 59-61).  Kanzaki also teaches that the first and second rectangular sheet can be a laminate (see paragraph 64) of multiple thermoplastic type materials and suggests an outermost, intermediate and innermost layer (paragraph 64, 65, 67, 68, 68 and figure 11A).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 17 above, which relies on Utz (US 20110179754) as the primary reference and in further view of Mita (US 20030123758).
Regarding claim 18, Utz teaches that the first and second rectangular sheet can be a laminate (see figure 13, paragraphs 59-61) where the outermost layer can be a PET layer (see paragraph 61, figure 13, item 6), an intermediate layer can be an oriented nylon (see figure 13, item 4, paragraph 60 - “OPA”; paragraph 90 “biaxially oriented polyamide”) and a polypropylene layer (see figure 13, item 4; paragraph 59, 90).  As Utz does not recite that polypropylene is oriented, Utz is seen to encompass that the polypropylene can be non-oriented polypropylene.  
If it could have been construed that Utz did not encompass non-oriented propylene, Kanzaki teaches that the first and second rectangular sheet can be a laminate (see paragraph 64) of multiple thermoplastic type materials and suggests an outermost, intermediate and innermost layer (paragraph 64, 65, 67, 68, 68 and figure 11A)  that can include polyethylene terephthalate (see paragraph 67), nylon (paragraph 65, 68) and non-oriented polypropylene (paragraph 98).  Paragraph 98 teaches that there can be an outermost layer of PET, an intermediate nylon layer and an innermost unoriented polypropylene layer.  Mita’758 also teaches steam releasing flat pouches, similar to Utz and Kanzaki, where the material of the pouch can be a multilayer laminate that includes an outermost PET layer (figure 1E, item 11; paragraph 125-126), an intermediate oriented nylon layer (figure 1E, item 12; paragraph 214, 231) for providing barrier properties and strength (paragraph 131-132) and an innermost non-oriented polypropylene film (see Figure 1E, item 13; paragraph 128, 129, 214, 231) for sealability.
To thus modify the Utz combination and to use a similar combination materials for the multi-laminate would also have been obvious to one having ordinary skill in the art, for providing the requisite sealability, barrier properties and strength to the heatable pouch.

Response to Arguments
On page 5 of the response, Applicant urges that Figures 7-8 provide evidence of unexpected results of the claimed shape of the steam releasing seal together with the dimensions of the steam releasing part providing superior peeling and steam releasing performance.
These urgings and the data as presented in figures 7-8 are acknowledged and appreciated, however they are not seen to be sufficient in view of the rejection as presented in this Office Action, which teaches an orientation of a rectangular steam discharge part as well as the claimed dimensions of the rectangular steam discharge part.  That is, Utz already teaches a rectangular shaped steam discharge part that has been surrounded by a triangular shaped steam releasing seal part.  In view of the secondary teachings, it has been known in the art to provide the smaller dimension of a steam releasing seal part as being closer to an outer seal than a largest dimension of a steam releasing seal part; and the art teaches a rectangular steam discharge part that can have a length of 3mm and a width of 1mm.
Furthermore, it is noted that the particular steam release and peeling performance would also appear to be a function of the particular type of product to be heated and the amount of steam generated by the product as well as the strength of the peeling seal.  In this regard, it is noted that on page 19, Applicant’s specification indicates that the specific product was a particular “beef bowl” food that includes beef, vegetables and soup stock, which has not been recited in the claims.  
Additionally, it is noted that the peeling performance would also appear to have been a function of the seal strength as well as the method of using the pouch; and the prior art also teaches a triangle shaped steam releasing seal part and suggests a similar arrangement to the triangle shaped steam releasing seal part.   The claims do not specifically recite any particular complete peeling of the steam releasing seal part.  However, Shimizu teaches complete peeling of the steam releasing seal part (see figure 3, 4, item 5).  The steam releasing performance (i.e. leaking or not leaking of the contents) would also appear to be a function of the particular contents that are within the pouch (i.e. fluid versus solid).  Thus, it is not seen that the data as shown in figures 7 and 8 are sufficient to overcome the prior art rejection as presented in this Office Action.  
It is noted that the data shown in figure 8 does not provide sufficient data or clarity to show consistency in the results, especially as over two trials comparative examples 1 and 2 appear to perform comparably to the inventive examples and as comparative examples 1-4 appear to perform comparably to examples 1-4.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP2001063775 discloses a triangle shaped steam releasing seal part (figure 6, item 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792